Exhibit 10.1
 


 
[COMPANY LETTERHEAD]
 
July 12, 2010
 
To the Consenting Lenders Identified on the Signature Pages Hereof:
 
This restructuring and lock-up letter agreement (this “Agreement”) sets forth
the terms on which each of the undersigned Persons (each a “Consenting Lender”)
and Riviera Holdings Corporation (“Riviera Holdings”), Riviera Operating
Corporation and Riviera Black Hawk, Inc. (collectively, the “Company” or the
“Debtors”) agrees, among other things, to support a restructuring (the
“Restructuring”) with respect to the capital structure of the Company,
including, without limitation, the Company’s outstanding obligations under that
certain Credit Agreement dated as of June 8, 2007 (the “Senior Secured Credit
Agreement”) by and among Riviera Holdings, as borrower, certain of its
affiliates, as guarantors, various financial institutions, as lenders
(“Lenders”), and Cantor Fitzgerald Securities, as administrative agent (together
with any successor administrative agent, the “Agent”) and (ii) the Company
agrees to implement such Restructuring, in each case, in accordance with the
proposed Joint Plan of Reorganization of Riviera Holdings Corporation, et al.
(the “Plan”) attached hereto as Exhibit A, as it may be amended or modified in
accordance with the terms herein.  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.
 
For purposes of this Agreement, “Parties” means the parties to this Agreement.
 
RECITALS
 
WHEREAS, the Company shall commence voluntary reorganization cases (the “Chapter
11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the District of
Nevada (the “Bankruptcy Court”) to effect the Restructuring through a
prearranged plan of reorganization that implements and is otherwise materially
consistent with the Plan and this Agreement;
 
WHEREAS, each of the Company and the Consenting Lenders has reviewed, or has had
the opportunity to review, the Plan, including this Agreement with the
assistance of professional legal and financial advisors of its own choosing; and
 
WHEREAS, each Consenting Lender desires to support and vote to implement the
Restructuring, and the Company desires to obtain the commitment of the
Consenting Lenders to support and vote to accept the Restructuring, in each
case, subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
Section 1.   Agreement Effective Date.  This Agreement shall become effective
and binding upon each of the Parties at 12:01 a.m., prevailing Eastern Time, on
the first date immediately following the day on which:
 
(a)    (i) the Company shall have executed and delivered counterpart signature
pages of this Agreement to counsel to the Designated Consenting Lenders (as
defined below); (ii) Lenders (and, if applicable, any swap counterparty) holding
at least two-thirds in aggregate amount of the First Priority Senior Secured
Claims and Senior Secured Claims shall have executed and delivered counterpart
signature pages of this Agreement to counsel to the Company; and (iii) the
Company shall have paid any and all reasonable accrued and unpaid expenses
incurred by the Agent and Designated Consenting Lenders (as defined below) as of
Agreement Effective Date (including, without limitation, all reasonable fees and
expenses of the Designated Consenting Lenders’ and Agent’s legal and financial
advisors); and
 
(b)     the Company has given notice to the Agent and Designated Consenting
Lenders in accordance with Section 8.10 hereof that the conditions in Section
1(a) have been satisfied and this Agreement is effective (the “Agreement
Effective Date”).
 
Section 2.  Plan.  The Plan is expressly incorporated herein and is made part of
this Agreement.  The Plan is supplemented by the terms and conditions of this
Agreement.  In the event of any inconsistency between the Plan and this
Agreement, this Agreement shall control.
 
Section 3.  Commitments Regarding the Restructuring.
 
3.01.          Agreement to Vote.
 
(a)     As long as this Agreement has not terminated in accordance with the
terms hereof, each Consenting Lender agrees that it shall, subject to (i) the
receipt by such Consenting Lender of a disclosure statement and other
solicitation materials in respect of the Plan, which disclosure statement and
solicitation materials reflect the agreement set forth in the Plan, have been
approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code
and are in all material respects reasonably satisfactory to the Consenting
Lenders (collectively, the “Solicitation Materials”), (ii) receipt by such
Consenting Lender of the Plan Supplement not later than five Business Days prior
to the Voting Deadline which shall in all respects be reasonably satisfactory to
the Requisite Consenting Lenders (as defined below) and (iii) the Consenting
Lender being entitled under such Plan to vote to accept or reject the Plan:
 
 
(A)
in connection with the Chapter 11 Cases, timely vote its First Priority Senior
Secured Claims and Senior Secured Claims to accept the Plan; and

 
 
(B)
not change or withdraw (or cause to be changed or withdrawn) such vote.

 
“Requisite Consenting Lenders” means Designated Consenting Lenders holding no
less than two-thirds in aggregate amount of the First Priority Senior Secured
Claims and Senior Secured Claims held by all Designated Consenting Lenders.
 
 
2

--------------------------------------------------------------------------------

 
 


(b)     For the avoidance of doubt, unless this Agreement is terminated in
accordance with the terms hereof, each Consenting Lender also agrees that it
will not, and will not direct the Agent to, (i) take any action that would
reasonably be likely to result in any material delay or postponement of the
confirmation or consummation of the Plan and implementation of the
Restructuring; (ii) oppose the Debtors’ request for the entry of customary
“first day” orders that are (A) not inconsistent with the Plan and this
Agreement and (B) substantially similar in all respects to the draft “first day”
orders reviewed by the Designated Consenting Lenders prior to the Agreement
Effective Date, including the draft motion (“Cash Collateral Motion”) and
stipulation (the “Cash Collateral Stipulation” and together with the Cash
Collateral Motion, the “Cash Collateral Pleadings”) for use of cash collateral
(as that term is defined in the Bankruptcy Code) reviewed and approved by the
Agent and Designated Consenting Lenders prior to the Agreement Effective Date
and attached hereto as Exhibit B; or (iii) withdraw or revoke any properly
solicited vote to accept the Plan unless  the Plan is modified in any respect in
a manner inconsistent with this Agreement or that has not been approved by the
Requisite Consenting Lenders; provided, however, that the foregoing prohibitions
will not (1) prohibit any Consenting Lender from taking, or directing the Agent
to take, any action relating to the maintenance, protection and preservation of
the Collateral (as defined in the Cash Collateral Pleadings); (2) prohibit any
Consenting Lender from objecting, or directing the Agent to object, to any
motion or pleading filed with the Bankruptcy Court seeking approval to use cash
collateral (as defined in the Bankruptcy Code) other than pursuant to the Cash
Collateral Pleadings or to obtain debtor-in-possession financing; or (3) limit
any Consenting Lender’s rights under the Senior Secured Credit Agreement, any
other loan document and/or applicable law to: (a) terminate or close out any
swap agreement, repurchase agreement or similar transaction with the Company to
the extent the underlying agreement permits such termination or close out or (b)
appear and participate as a party in interest in any matter to be adjudicated in
any case under the Bankruptcy Code concerning the Company, so long as such
appearance and the positions advocated in connection therewith are not
materially inconsistent with this Agreement and the Plan and do not materially
hinder, delay or prevent consummation of the Restructuring.
 
3.02.           Commitment of Company.  The Company shall (a) support and
complete the Restructuring embodied in the Plan; (b) do all things necessary and
appropriate in furtherance of the Restructuring embodied in the Plan, including,
without limitation, (i) commencing the Chapter 11 Cases  following the Agreement
Effective Date but no later than July 12, 2010 (the “Outside Petition Date,” and
the actual commencement date, the “Petition Date”) and (ii) taking all steps
necessary and desirable to obtain an order of the Bankruptcy Court, reasonably
acceptable in all material respects to the Consenting Lenders, confirming the
Plan within the timeframes contemplated by this Agreement; (c) cooperate with
the Consenting Lenders in obtaining any and all required regulatory and/or
third-party approvals for the Restructuring embodied in the Plan; and (d) not
take any action that is inconsistent with, or is intended or could reasonably be
expected to interfere with consummation of, the Restructuring embodied in the
Plan.  Regardless of whether the Restructuring is consummated, after the
Agreement Effective Date, and subject to and upon Bankruptcy Court approvals and
any required noticing after the Petition Date and consistent with the Cash
Collateral Pleadings, the Company shall pay promptly in cash any and all
reasonable accrued and unpaid expenses incurred by the Designated Consenting
Lenders and Agent (including, without limitation, all reasonable fees and
expenses of the Designated Consenting Lenders’ and Agent’s legal and financial
advisors) in connection with the negotiation, documentation and consummation of
this Agreement, the Plan, the Solicitation Materials and all other documents
related to the Plan and the Restructuring until the occurrence of a Termination
Event and termination of the use by the Company of  Cash Collateral as provided
for in the Cash Collateral Pleadings.
 
 
3

--------------------------------------------------------------------------------

 
 
“Designated Consenting Lenders” means each of SCH/VIII Bonds, L.L.C., SCH/VIII
Bonds II, L.L.C., SCH/VIII Bonds III, L.L.C., SCH/VIII Bonds IV, L.L.C.,
Strategic Value Special Situations Master Fund, L.P., Cerberus Series Four
Holdings, LLC or its designated affiliates, and Desert Rock Enterprises LLC,
excluding each of their respective non-Affiliate transferees, but including each
of their respective Affiliate transferees, successors, assigns, heirs,
executors, administrators and representatives.


3.03.           Transfer of Interests and Securities.  Except as expressly
provided herein, this Agreement shall not in any way restrict the right or
ability of any Consenting Lender to sell, use, assign, transfer or otherwise
dispose of (“Transfer”) any of its First Priority Senior Secured Claims or
Senior Secured Claims; provided, however, that during the period commencing as
of the Agreement Effective Date until termination of this Agreement pursuant to
the terms hereof (such period, the “Restricted Period”), no Consenting Lender
shall Transfer any First Priority Senior Secured Claims or Senior Secured Claim,
and any purported Transfer thereof shall be void and without effect, unless (a)
the transferee is a Consenting Lender or (b) if the transferee is not a
Consenting Lender prior to the Transfer, such transferee delivers to the
Company, at or before the time of the proposed Transfer, an executed copy of
Exhibit C attached hereto (a “Provision for Transfer Agreement”).  This
Agreement shall in no way be construed to preclude the Consenting Lenders from
acquiring additional First Priority Senior Secured Claims or Senior Secured
Claims (subject, if applicable, to the securities law restrictions described
below in this Section); provided, however, that such additional First Priority
Senior Secured Claims or Senior Secured Claims shall automatically and
immediately upon acquisition by a Consenting Lender be deemed subject to all of
the terms of this Agreement whether or not notice of such acquisition is given
to the Company.
 
3.04.           Representation of Consenting Lenders.  Each of the Consenting
Lenders, severally and not jointly, represents and warrants that, as of the
Agreement Effective Date:
 
(a)      it is the beneficial owner of and/or the duly authorized investment
adviser or manager with respect to the face amount of the First Priority Senior
Secured Claims and Senior Secured Claims held by it as of the Agreement
Effective Date;
 
(b)      other than pursuant to this Agreement, such First Priority Senior
Secured Claims and Senior Secured Claims are free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restriction,
right of first refusal or other limitation on disposition, or encumbrances of
any kind, that would materially adversely affect in any way such Consenting
Lender’s performance of its obligations contained in this Agreement at the time
such obligations are required to be performed;
 
(c)      (i) it is either (A) a qualified institutional buyer as defined in Rule
144A under the Securities Act of 1933 (the “Securities Act”) or (B) an
institutional accredited investor as defined in Rule 501(a)(1), (2), (3), or (7)
under the Securities Act, and (ii) any securities acquired by the Consenting
Lender in connection with the transactions described herein will not have been
acquired with a view towards distribution; and
 
 
4

--------------------------------------------------------------------------------

 
 
(d)      it has no actual knowledge of any event or circumstance that, due to
any fiduciary or similar duty to any other person, would prevent it from taking
or materially interfering with its ability to take any action required of it
under this Agreement.
 
3.05.           Representation of Designated Consenting Lenders.  The Designated
Consenting Lenders represent and warrant that, as of the Agreement Effective
Date, they hold in aggregate at least two-thirds in amount of the aggregate
First Priority Senior Secured Claims and Senior Secured Claims.
 
Section 4.  Certain Additional Chapter 11 Matters.  The Company shall provide
draft copies of all “first day” motions or applications and all other documents
and pleadings the Company intends to file with the Bankruptcy Court to counsel
for the Agent and Designated Consenting Lenders at least 5 Business Days before
the date the Company intends to file such documents, and shall consult in good
faith with such counsel regarding the form and substance of any such proposed
filing with the Bankruptcy Court.  The Company agrees that all such motions,
applications, other documents and pleadings shall be reasonably calculated to
implement and advance the Restructuring embodied in the Plan.  Prior to the
Petition Date all such “first day” motions and applications shall have been
agreed upon and approved by the Company, Agent and  Designated Consenting
Lenders in each of their sole and absolute discretion.
 
Section 5.  Mutual Representations, Warranties and Covenants.  Each of the
Parties, severally and not jointly, represents, warrants and covenants to each
other Party, as of the Agreement Effective Date, as follows (each of which is a
continuing representation, warranty and covenant):
 
5.01.           Enforceability.  It is validly existing and in good standing
under the laws of the state of its organization, and this Agreement is a legal,
valid and binding obligation of such Party, enforceable against it in accordance
with its terms, except as enforcement may be limited by applicable laws relating
to or limiting debtors’ rights and obligations under the Bankruptcy Code or
creditors’ rights generally or by equitable principles relating to
enforceability.
 
5.02.           No Consent or Approval.  Except as expressly provided in this
Agreement or the Bankruptcy Code, as applicable, no consent or approval is
required by any other person or entity in order for such Party to carry out the
Restructuring contemplated by, and perform its respective obligations under,
this Agreement except for Gaming Authority approvals.
 
5.03.           Power and Authority.  Except as expressly provided in this
Agreement or the Bankruptcy Code, it has all requisite power and authority to
enter into this Agreement and to carry out the Restructuring contemplated by,
and perform its respective obligations under, this Agreement.
 
5.04.           Authorization.  The execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary action on its part.
 
 
5

--------------------------------------------------------------------------------

 
 
5.05.           Governmental Consents.  The execution, delivery and performance
by it of this Agreement does not and shall not require any registration or
filing with, consent or approval of, or notice to, or other action to, with or
by, any federal, state or other governmental authority or regulatory body,
except for, solely with respect to performance of this Agreement by the Company,
(i) such Gaming Authority approvals as are required to effectuate the
Restructuring and (ii) the Company’s reporting and filing obligations under
federal securities laws.
 
5.06.           No Conflicts.  Subject to obtaining such requisite Gaming
Authority approvals, the execution, delivery and performance of this Agreement
does not and shall not:  (i) violate any provision of law, rules or regulations
applicable to it or any of its affiliates; (ii) violate its certificate of
incorporation, bylaws or other organizational documents or those of any of its
subsidiaries; or (iii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its subsidiaries is a party.
 
Section 6.  Termination Events.
 
6.01.           Consenting Lender Termination Events.  This Agreement shall
terminate automatically without any further required action or notice upon the
occurrence of any of the following events (each a “Consenting Lenders
Termination Event”) unless the occurrence of such Consenting Lenders Termination
Event is waived in writing by the Requisite Consenting Lenders:
 
(a)      failure of the Debtors to (A) commence the Chapter 11 Cases and (B)
file the Plan and Solicitation Materials with the Bankruptcy Court, in each
case, on or before the Outside Petition Date;
 
(b)     the Bankruptcy Court’s order approving the Solicitation Materials and
setting a hearing to confirm the Plan shall not have been entered by the
Bankruptcy Court within 75 days after the Petition Date; provided, further that
notwithstanding this clause (b) the Company shall use reasonable best efforts to
obtain entry of such order within 45 days after the Petition Date;
 
(c)      the Bankruptcy Court’s order confirming the Plan (the “Confirmation
Order”) shall not have been entered by the Bankruptcy Court within 60 days after
the date that the Solicitation Materials are approved;  it being understood that
notwithstanding this clause (c) the Company shall use reasonable best efforts to
obtain entry of such order within 45 days after the date the order approving the
Solicitation Materials is entered;
 
(d)     the effective date of the Plan shall not have occurred on the first
business day to occur 14 days after the date that the Confirmation Order is
entered;
 
(e)     the Substantial Consummation Date (as described in the Plan) shall not
have occurred;
 
(f)      the breach in any material respect by the Company of any of the
obligations, representations, warranties or covenants of the Company set forth
in this Agreement;
 
 
6

--------------------------------------------------------------------------------

 
 
(g)     the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any injunction, judgment,
decree, charge, ruling or order preventing consummation of the Restructuring
(collectively, a “Governmental Stay”); provided, however, that the Company shall
have 10 Business Days after receiving notice of the imposition of such
Governmental Stay from such governmental authority to cause such Governmental
Stay to be lifted, irrespective of whether such Governmental Stay may reasonably
be expected to be lifted within such ten-day period;
 
(h)      the conversion of one or more of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code or the dismissal of any of the Chapter 11
Cases, unless such conversion or dismissal, as applicable, is made with the
prior written consent of the Requisite Consenting Lenders;
 
(i)      the appointment of an interim or permanent trustee, receiver, chief
restructuring officer or examiner with expanded powers to operate or manage the
financial affairs, business or reorganization of any Debtor in one or more of
the Chapter 11 Cases, unless such appointment is made with the prior written
consent of the Requisite Consenting Lenders;
 
(j)      the amendment or modification of, or filing of a pleading by the
Company seeking to amend or modify, the Plan, Solicitation Materials or any
documents related to the foregoing, including motions, notices, exhibits,
appendices and orders, in a manner not reasonably acceptable to the Requisite
Consenting Lenders;
 
(k)     the Debtors file any motion or pleading with the Bankruptcy Court
seeking approval to use cash collateral (as defined in the Bankruptcy Code)
other than on the terms and conditions reflected in the Cash Collateral
Stipulation attached hereto as Exhibit B;
 
(l)      the Debtors file any motion or pleading with the Bankruptcy Court or
take any other action, including, without limitation, withdrawing the Plan or
publicly announcing their intention not to support the Restructuring or Plan,
that is not consistent in any material respect with this Agreement, the
Restructuring, the Plan or any documents related to the foregoing;
 
(m)    to the extent Debtors and certain Consenting Lenders enter into a
debtor-in-possession financing arrangement, Debtors fail to obtain final
Bankruptcy Court approval of such debtor-in-possession financing arrangement
within 45 days of entering into such financing arrangement; or
 
(n)     the failure of the Company to have filed within 30 days of the Petition
Date a motion seeking Bankruptcy Court approval of the Backstop Commitment
Agreement.
 
Notwithstanding any provision in this Agreement to the contrary, upon the
written consent of the Requisite Consenting Lenders, the dates set forth in this
Section 6.01 may be extended before or upon each such date, and such later dates
agreed to in lieu thereof shall be of the same force and effect as the dates
provided herein.
 
6.02.           Company Termination Events.  The Company may terminate this
Agreement as to all Parties upon five Business Days’ prior written notice,
delivered in accordance with Section 8.10 hereof, upon the occurrence of any of
the following events (each a "Company Terminating Event):  (a) the breach by any
of the Consenting Lenders of any of the representations, warranties or covenants
of such Consenting Lenders set forth in this Agreement that would have a
material adverse impact on the Company, or the consummation of the
Restructuring, that remains uncured for a period of five Business Days after the
receipt by the Consenting Lenders of notice of such breach or (b) the occurrence
of the event provided for in Section 6.01(e) above; or (c) the issuance by any
governmental authority, including any regulatory authority or court of competent
jurisdiction, of any injunction, judgment, decree, charge, ruling or order
preventing consummation of a material portion of the Restructuring.
 
 
7

--------------------------------------------------------------------------------

 
 
6.03.           Mutual Termination.  This Agreement, and the obligations of all
Parties hereunder, may be terminated by mutual agreement among (a) the Company
and (b) the Requisite Consenting Lenders (the “Mutual Termination Event” and
together with the Consenting Lender Termination Events and Company Termination
Events, the “Termination Events”).
 
6.04.           Effect of Termination. 
 
(a)      Upon termination of this Agreement under Section 6.01, 6.02 or 6.03,
this Agreement (including, without limitation, any Provision for Transfer
Agreement executed prior to such termination) shall be of no further force and
effect and each Party hereto shall be released from its commitments,
undertakings and agreements under or related to this Agreement (including,
without limitation, any Provision for Transfer Agreement executed prior to such
termination) and shall have the rights and remedies that it would have had had
it not entered into this Agreement, and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been
entitled to take had it not entered into this Agreement.  Upon the occurrence of
any such termination of this Agreement, any and all consents tendered by the
Consenting Lenders before such termination shall be deemed, for all purposes, to
be null and void from the first instance and shall not be considered or
otherwise used in any manner by the Parties in connection with the Restructuring
and this Agreement or otherwise.
 
(b)      Notwithstanding clause (a) of this Section 6.04, the Company agrees
that its obligations pursuant to the final sentence of Section 3.02 shall
survive any termination of this Agreement and shall at all times continue to be
enforceable against the Company until the occurrence of a Termination Event and
termination of the use by the Company of the Cash Collateral as provided for in
the Cash Collateral Pleadings.
 
(c)      No Party shall terminate this Agreement if such Party is in material
breach of any provision hereof.
 
6.05.           Termination Upon Substantial Consummation Date.  This Agreement
shall terminate automatically without any further required action or notice on
the Substantial Consummation Date.
 
Section 7.  Effectiveness; Amendments.  This Agreement may not be modified,
amended or supplemented (except as expressly provided herein) except in writing
signed by the Company and the Designated Consenting Lenders.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 8.  Miscellaneous.
 
8.01.           Further Assurances and Notification. 
 
(a)     Subject to the other terms of this Agreement, the Parties agree to
execute and deliver such other instruments and perform such other acts, in
addition to the matters herein specified, as may be commercially reasonably
appropriate or necessary, from time to time, to effectuate the Restructuring, as
applicable.
 
(b)     The Company will promptly notify the Agent and Designated Consenting
Lenders upon the receipt of any written solicitation or proposal relating to any
other plan, sale, proposal or offer of dissolution, winding up, liquidation,
reorganization, merger or restructuring of the Company (other than as provided
in or contemplated by the Plan), including potential sales of some or all of the
casino assets of any of the Subsidiaries.
 
8.02.           Complete Agreement.  This Agreement is the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, oral or written, between the Parties with respect thereto.  No
claim of waiver, modification, consent or acquiescence with respect to any
provision of this Agreement shall be made against any Party, except on the basis
of a written instrument executed by or on behalf of such Party.
 
8.03.           Parties.  This Agreement shall be binding upon, and inure to the
benefit of, the Parties.  No rights or obligations of any Party under this
Agreement may be assigned or transferred to any other person or entity except as
provided in Section 3.03 hereof.
 
8.04.           Headings.  The headings of all sections of this Agreement are
inserted solely for the convenience of reference and are not a part of and are
not intended to govern, limit or aid in the construction or interpretation of
any term or provision hereof.
 
8.05.           GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM;
WAIVER OF TRIAL BY JURY.  THIS AGREEMENT IS TO BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.  Each Party agrees that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement,
to the extent possible, in either the United States District Court for the
District of Nevada, Southern Division or any Nevada State court located in Las
Vegas, Nevada (the “Chosen Courts”), and solely in connection with claims
arising under this Agreement:  (a) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts; (b) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts; and (c) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any Party.  Each Party irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  Notwithstanding anything contained herein or
otherwise, upon the commencement of the Chapter 11 Cases, the Bankruptcy Court
shall have exclusive jurisdiction over all proceedings involving this Agreement
or claims arising under this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
8.06.           Execution of Agreement.  This Agreement may be executed and
delivered (by facsimile, electronic mail or otherwise) in any number of
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement.  Except
as expressly provided in this Agreement, each individual executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party.
 
8.07.           Interpretation.  This Agreement is the product of negotiations
between the Company and the Consenting Lenders, and in the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof.  Each
Consenting Lender enters into this Agreement solely in its capacity as a Lender
and solely with respect to its claims as a Lender.
 
8.08.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors, assigns,
heirs, executors, administrators and representatives, other than a trustee or
similar representative appointed in a bankruptcy case.
 
8.09.           Relationship Among Parties.  It is understood and agreed that no
Consenting Lender owes any fiduciary duty or other duty of trust or confidence
in any form to any other Consenting Lender or the Company, and, except as
provided in this Agreement, there are no commitments among or between them.  No
prior history, pattern or practice of sharing confidences among or between the
Consenting Lenders or a Consenting Lender and the Company shall in any way
affect or negate this understanding and agreement.
 
8.10.           Notices.  All notices hereunder shall be deemed given if in
writing and delivered, if sent by telecopy, electronic mail, courier or
registered or certified mail (return receipt requested) to the following
addresses and facsimile numbers (or at such other addresses or facsimile numbers
as shall be specified by like notice):
 
(a)      if to the Company, to:
 
Riviera Holdings Corporation
2901 Las Vegas Blvd. South
Las Vegas, Nevada 89109
Facsimile:  (702) 794-9560
Attention:  Tullio Marchionne, Esq.
E-mail address:  
with copies (which shall not constitute notice) to:
 
Gordon Silver
3960 Howard Hughes Pkwy., Ninth Floor
Las Vegas, Nevada 89169
Facsimile:  (702) 369-2666
Attention:  Gerald M. Gordon, Esq. and Thomas H. Fell, Esq.
E-mail addresses:
 
 
10

--------------------------------------------------------------------------------

 
 
(b)      if to a Consenting Lender or a transferee thereof, to the addresses or
facsimile numbers set forth below following the Consenting Lender’s signature
(or as directed by any transferee thereof), as the case may be, with copies,
with respect to any notice to the Designated Consenting Lenders (which shall not
constitute notice), to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Facsimile:  (212) 403-2158
Attention:  Scott K. Charles, Esq. and Michael S. Benn, Esq.
E-mail addresses:  


(c) if to the Agent, to:


Cantor Fitzgerald Securities
110 East 59th Street
New York, New York 10022
Facsimile:  (917) 677-8224
Attention:  Stephen Ewald


And


Cantor Fitzgerald Securities
900 West Trade Street, Suite 725
Charlotte, North Carolina 28202
Facsimile:  (646) 556-2653
Attention:  Bobbie Young


With a copy (which shall not constitute notice) to:
 
Cadwalader, Wickersham & Taft LLP
227 West Trade Street, Suite 2400
Charlotte, North Carolina 28202
Facsimile:  (704) 348-5100
Attention:  Christopher M. McDermott, Esq. and Alexander T. Lin, Esq.


Any notice given by delivery, mail or courier shall be effective when
received.  Any notice given by facsimile shall be effective upon oral or machine
confirmation of transmission.
 
8.11.           Waiver.  Except as expressly provided in this Agreement, nothing
herein is intended to, or does, or shall be deemed in any manner to waive,
limit, impair or restrict any right or the ability of any Consenting Lender to
protect and preserve its rights, remedies and interests, including, without
limitation, its claims against the Company.  Without limiting the foregoing
sentence in any way, if the Restructuring is not consummated, or if this
Agreement is terminated for any reason (other than under Section 6.05 hereof),
the Parties each fully reserve any and all of their rights and remedies.
 
 
11

--------------------------------------------------------------------------------

 
 
8.12.           Specific Performance.  It is understood and agreed by the
Parties that money damages would be an insufficient remedy for any breach of
this Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including, without limitation, an order of the Bankruptcy Court or
other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder.
 
8.13.           Several, Not Joint, Obligations.  The agreements,
representations and obligations of the Parties under this Agreement are, in all
respects, several and not joint.
 
8.14.           Remedies Cumulative.  All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power or remedy thereof by any Party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such Party.
 
8.15.           No Third-Party Beneficiaries.  This Agreement shall be solely
for the benefit of the Parties, and no other person or entity shall be a
third-party beneficiary hereof.
 
Section 9.  Disclosure.
 
9.01.           Bankruptcy Court Disclosure. The Company shall publicly disclose
(a) the existence of this Agreement in a filing with the Bankruptcy Court on the
Petition Date (the “Initial Disclosure”) and (b) to the extent directed by the
Requisite Consenting Lenders, any material amendment to this Agreement in a
filing with the Bankruptcy Court within five Business Days following the
effective date of such amendment (the “Amendment Disclosure”), each in form and
substance reasonably acceptable to the Requisite Consenting Lenders.  To the
extent that the Company fails to make the Initial Disclosure or the Amendment
Disclosure by the time specified above in this Section 9.01, the exclusive
remedy of any or all of the Consenting Lenders shall be to disclose publicly the
terms of the Agreement or the amendment, as the case may be.
 
9.02.          Coordination. To the extent reasonably practicable, the Company
will submit to counsel for the Designated Consenting Lenders all press releases
and public filings to be made  by the Company relating to this Agreement, the
Plan or the Restructuring contemplated hereby and thereby and any amendments
thereof.  To the extent reasonably practicable, any Consenting Lenders that will
make any public filings or press releases relating to this Agreement, the Plan
or the Restructuring contemplated hereby and thereby and any amendments thereof
will submit such public filings or press releases to counsel for the
Company.  The Company shall not use the name of any Consenting Lender in any
press release without such Consenting Lender’s prior written consent.
 
9.03.           No Effect On Securities Law Obligations.  The provisions of
Sections 9.01 and 9.02 are separate and apart from the respective obligations of
the Company under applicable securities laws, which obligations shall not be
affected by Sections 9.01 and 9.02 or by any other provisions of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and
year first above written.
 
[signature pages follow]
 
 
13

--------------------------------------------------------------------------------

 
 
Signature Page to the Restructuring and Lock-Up Agreement


 
RIVIERA HOLDINGS CORPORATION
RIVIERA OPERATING CORPORATION
RIVIERA BLACK HAWK, INC.
     
By:
/s/ Tullio J. Marchionne
Name:
Tullio J. Marchionne 
Title:
Secretary 

 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to the Restructuring and Lock-Up Agreement



   
Name of Entity:
 SCH/VIII BONDS, L.L.C.  

By:
/s/ Marcos Alvarado

Name: 
Marcos Alvarado
Title:  
Vice President

 
Address:
         
Attention:
 
Telephone:
 
Facsimile:
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to the Restructuring and Lock-Up Agreement



   
Name of Entity:
 SCH/VIII BONDS II, L.L.C.  

By:
/s/ Marcos Alvarado

Name: 
Marcos Alvarado
Title:  
Vice President

 
Address:
         
Attention:
 
Telephone:
 
Facsimile:
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to the Restructuring and Lock-Up Agreement



   
Name of Entity:
 SCH/VIII BONDS III, L.L.C.  

By:
/s/ Marcos Alvarado

Name: 
Marcos Alvarado
Title:  
Vice President

 
Address:
         
Attention:
 
Telephone:
 
Facsimile:
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to the Restructuring and Lock-Up Agreement



   
Name of Entity:
 SCH/VIII BONDS IV, L.L.C.  

By:
/s/ Marcos Alvarado

Name: 
Marcos Alvarado
Title:  
Vice President

 
Address:
         
Attention:
 
Telephone:
 
Facsimile:
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to the Restructuring and Lock-Up Agreement



   
Name of Entity:
Strategic Value Special Situations Master Fund L.P.,
by its investment manager, SVP Special Situations LLC  

By:
/s/ Lewis Schwartz

Name: 
Lewis Schwartz
Title:  
Chief Financial Officer

 
Address:
Strategic Value Special Situations Master Fund, L.P.
c/o Ogier Fiduciary Services (Cayman) Limited
Queensgate Building, 3rd floor
113 South Church Street
Georgetown, Cayman Islands
Attention:
 
Telephone:
(203) 618-3530 
Facsimile:
for notices
 (203 618-3501  

 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to the Restructuring and Lock-Up Agreement



   
Name of Entity:
Cerberus Series Four Holdings, LLC
By: Cerberus Institutionsl Partners, L.P. - Series Four, its Managing Member
By: Cerberus Institutional Associates, L.L.C., its General Partner  

By:
/s/ Seth Plattus

Name: 
Seth Plattus
Title:  
Senior Managing Director

 
Address:
 
Attention:
 
Telephone:
 
Facsimile:
   

 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to the Restructuring and Lock-Up Agreement



   
Name of Entity:
Desert Rock Enterprises  

By:
/s/ Daniel Morrell

Name: 
Daniel Morrell
Title:  
Chief Financial Officer

 
Address:
One Fremont Street
Las Vegas, NV 89101
 
Attention:
Daniel Morrell
Telephone:
586 497 7000
Facsimile:
586 497 7090  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
PLAN
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


CASH COLLATERAL PLEADINGS
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
PROVISION FOR TRANSFER AGREEMENT
 
The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the restructuring and lock-up letter agreement (the “Agreement”),
dated as of July ___, 2010, by and among the Company, and certain lenders,
including the transferor to the Transferee of the Senior Secured Claims or First
Priority Senior Secured Claims (as applicable) listed below (the
“Transferor”).  Capitalized terms not used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.
 
The Transferee hereby agrees to be bound by the terms and conditions of the
Agreement to the extent Transferor was thereby bound, it being understood that
the Transferee shall hereafter be deemed a Consenting Lender thereunder.
 
The Transferee specifically agrees to be bound by (i) the terms and conditions
of the Senior Secured Credit Agreement and (ii) the vote of the Transferor in
respect of the Plan if cast before the effectiveness of the transfer of the
First Priority Senior Secured Claims and/or Senior Secured Claims (as
applicable).
 


 
Date Executed:  ____ ___, 2010
   
Print name of Transferee
 
By:
   
Name:
 
Title:
     
Address:
               
Attention:
   
Telephone:
   
Facsimile:
       


